Pish, P. J.
The petition in an action brought by a passenger against a rail way company for personal injuries alleged, as an act of negligence on the part of the company causing the plaintiff’s injuries, that the platform, upon which plaintiff attempted to alight from the car, “was . . located too far from the step of the . . coach from which she alighted,” and that, “the distance from the car step to the platform was more than an ordinary step for an individual making an average step.” Held, that as *613such allegations were mere conclusions of the plaintiff, a special 'demurrer thereto, calling for a more specific statement of the distance between the platform and the car step, should have been sustained, in the absence of a proper amendment. Blackslone v. Railway Co., 105 Ga. 380.
Argued June 21,
Decided August 2, 1905.
Action for damages. Before Judge Parker. Glynn superior court. August 17, 1904.
Crovatt & Whitfield, for plaintiff in error.
Courtland Symmes and Krauss & Shepard, contra.

Judgment reversed.


All the Justices concur, except Simmons, C. J., absent.